IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                                             Fifth Circuit

                                     No. 07-60048
                                                                           F I L E D
                                   Summary Calendar                       September 4, 2007

                                                                       Charles R. Fulbruge III
                                                                               Clerk
UNITED STATES OF AMERICA

                                                  Plaintiff-Appellee

v.

CHRISTOPHER SANDS

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                     for the Southern District of Mississippi
                            USDC No. 2:06-CR-23-ALL


Before REAVLEY, SMITH and BARKSDALE, Circuit Judges.
PER CURIAM:*
       Christopher Sands was convicted by a jury of being a felon in possession
of a firearm, in violation of 18 U.S.C. § 922(g) and was sentenced to 120 months
of imprisonment. He challenges the sufficiency of the evidence to support his
conviction.    This court reviews his sufficiency challenge to see whether a
reasonable trier of fact could have found that the evidence established guilt
beyond a reasonable doubt, viewing the evidence in the light most favorable to
the Government, giving the Government the benefit of all reasonable inferences


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                   No. 07-60048

and credibility choices. See United States v. Bell, 678 F.2d 547, 549 (5th Cir.
1982) (en banc); see also United States v. Inocencio, 40 F.3d 716, 724 (5th Cir.
1994).
      Sands does not challenge the Government’s proof on any of the elements
of the offense; instead, he contends that the evidence establishes that he was
forced to handle a gun to defend himself and that he therefore cannot be guilty
as a matter of law. The defense of justification was presented to the jury and
included in the court’s jury instructions. Viewing the evidence in the light most
favorable to the prosecution, the evidence was sufficient to support a finding of
guilt and a rejection of the theory of justification. Specifically, reasonable jurors
could rationally conclude that Sands did not possess the gun in self defense
because there was no imminent danger of harm and/or because he placed himself
in danger based on eyewitness testimony that the victim did not have a gun
prior to or after the shooting; eyewitness testimony that only one or two shots
were fired, and two bullets were recovered from the victim’s body; the fact that
no gun other than Sands’ was discovered at the crime scene; the fact that the .32
caliber gun Sands’ mother surrendered to police three days after the event,
which gun was purportedly the victim’s, did not match the .34 caliber spent
casing officers recovered from the scene; and Sands’ own admission to
investigating officers immediately following the incident that he was the first to
pull a gun, not the victim.
      The essence of Sands’ argument on appeal is that the jury should have
accepted his version of events, which established all of the required elements of
the justification defense. However, this court will not reweigh the evidence or
second-guess the jury’s credibility determinations. United States v. Mathes,
151 F.3d 251, 252 (5th Cir. 1998).
      The district court’s judgment is AFFIRMED.




                                         2